Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al. (U.S. Patent No. US 7,818,964 B2).

    PNG
    media_image1.png
    509
    755
    media_image1.png
    Greyscale

Regarding claim 1, Muramatsu discloses an exhaust device that purifies exhaust gas discharged from an engine (3) through an exhaust pipe (31a – 31d, 32a, 32b, 33, 34, 39) (Figures 2, 3 and 6; column 3, lines 52 – 56; column 4, lines 25 – 31 and 59 - 64), the exhaust device comprising a chamber (35) that forms an expansion chamber of the exhaust gas at a downstream side of the exhaust pipe (31a – 31d, 32a, 32b, 33, 34, 39) (Figures 2, 3 and 6; column 4, lines 25 – 31); a partition wall (45) that partitions the expansion chamber (35) into a first expansion chamber (47) and a second expansion chamber (48) (Figure 6; column 5, lines 5 – 10); an introduction pipe (34, 39) that enters the second expansion chamber (48) from a downstream end of the exhaust pipe (31a – 31d, 32a, 32b, 33, 34, 39) (Figure 6; column 4, lines 59 – 64); and a catalyst (40) interposed at an intermediate portion of the introduction pipe (34, 39) in the second expansion chamber (48) (Figure 6; column 4, lines 59 – 67), wherein the partition wall (45) is formed with a first opening (the opening in partition wall 45 through with the catalyst 40 passes) connecting an outlet of the introduction pipe (34) to the first expansion chamber (47) and a second opening (the opening in partition wall 45 through which communicating pipe 50 passes) connecting the first expansion chamber (47) to the second expansion chamber (48) (Figure 6; column 5, lines 1 – 16), and the second opening (the opening in partition wall 45 through which communicating pipe 50 passes) overlaps with the catalyst (40) when viewed from a side of the first expansion chamber (47) (Figure 6).
Regarding claim 3, Muramatsu further discloses wherein the partition wall (45) is further formed with a third opening (the opening in partition wall 45 through which communicating pipe 51 passes) on a side opposite to the second opening with the first opening therebetween, the third opening connecting the first expansion chamber (47) and the second expansion chamber (48), and wherein an area of the third opening is smaller than an area of the second opening (Figure 6; column 5, lines 1 – 16).
Regarding claim 4, Muramatsu further discloses a lead-out pipe (54) that is configured to discharge the exhaust gas from the second expansion chamber (48) to outside, wherein an inlet of the lead-out pipe (54) is located at a downstream side of an installation location of the catalyst (40) in the second expansion chamber (48) (Figure 3; column 5, lines 1 – 30).
Regarding claim 5, Muramatsu further discloses wherein an outer wall of the chamber (35) is formed with a bulging portion that is configured to expand the first expansion chamber (47) in a direction from the first opening toward the second opening (Figure 3, which shows the bulging portion of the outer wall of the chamber 35).
Regarding claim 6, Muramatsu further discloses wherein an outer wall of the chamber (35) is formed with an inclined surface that is configured to guide the exhaust gas entering the first expansion chamber (47) from the first opening to the second opening (Figure 3, which shows the inclined surface of the outer wall of the chamber 35).

Claims 1 and 4 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuki et al. (U.S. Patent Application Publication No. US 2017/0159531 A1).

    PNG
    media_image2.png
    561
    671
    media_image2.png
    Greyscale

Regarding claim 1, Shibuki discloses an exhaust device that purifies exhaust gas discharged from an engine (11) through an exhaust pipe (28, 66) (Figures 5 and 6; paragraphs [0068] and [0084]), the exhaust device comprising a chamber (55) that forms an expansion chamber of the exhaust gas at a downstream side of the exhaust pipe (28, 66) (Figures 5 and 6; paragraph [0075]); a partition wall (65) that partitions the expansion chamber (55) into a first expansion chamber (C1) and a second expansion chamber (C2) (Figure 6; paragraphs [0007] and [0083]); an introduction pipe (66) that enters the second expansion chamber (C2) from a downstream end of the exhaust pipe (28, 66) (Figure 6; paragraph [0084]); and a catalyst (67) interposed at an intermediate portion of the introduction pipe (66) in the second expansion chamber (C2) (Figure 6; paragraphs [0013], [0084] and [0094]), wherein the partition wall (65) is formed with a first opening (the opening in partition wall 65 through with the catalyst 67 passes) connecting an outlet of the introduction pipe (66) to the first expansion chamber (C1) and a second opening (the opening in partition wall 65 through which communicating pipe 68 passes) connecting the first expansion chamber (C1) to the second expansion chamber (C2) (Figure 6; paragraphs [0007] and [0084]), and the second opening (the opening in partition wall 65 through which communicating pipe 68 passes) overlaps with the catalyst (67) when viewed from a side of the first expansion chamber (C1) (Figure 6).
Regarding claim 4, Shibuki further discloses a lead-out pipe (69) that is configured to discharge the exhaust gas from the second expansion chamber (C2) to outside, wherein an inlet of the lead-out pipe (69) is located at a downstream side of an installation location of the catalyst (67) in the second expansion chamber (C2) (Figure 6; paragraphs [0007], [0009], [0011] and [0084]).
Regarding claim 5, Shibuki further discloses wherein an outer wall of the chamber (55) is formed with a bulging portion that is configured to expand the first expansion chamber (C1) in a direction from the first opening toward the second opening (Figure 6, paragraph [0080]).
Regarding claim 6, Shibuki further discloses wherein an outer wall of the chamber (55) is formed with an inclined surface that is configured to guide the exhaust gas entering the first expansion chamber (C1) from the first opening to the second opening (Figure 6, paragraph [0080]).

Claims 1 and 4 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsukawa et al. (U.S. Patent Application Publication No. US 20090165448 A1).

    PNG
    media_image3.png
    541
    724
    media_image3.png
    Greyscale

Regarding claim 1, Mitsukawa discloses an exhaust device (380) that purifies exhaust gas discharged from an engine (211) through an exhaust pipe (371 – 374 and 376) (Figure 11; paragraphs [0036], [0087] and [0088]), the exhaust device (380) comprising a chamber (382) that forms an expansion chamber of the exhaust gas at a downstream side of the exhaust pipe (371 – 374 and 376) (Figure 11; paragraph [0091]); a partition wall (384) that partitions the expansion chamber (382) into a first expansion chamber (RM1) and a second expansion chamber (RM2) (Figure 11; paragraphs [0091] – [0095]); an introduction pipe (371a) that enters the second expansion chamber (RM2) from a downstream end of the exhaust pipe (371 – 374 and 376) (Figure 11; paragraphs [0091] and [0092]); and a catalyst (385) interposed at an intermediate portion of the introduction pipe (371a) in the second expansion chamber (RM2) (Figure 11; paragraphs [0091] - [0095]), wherein the partition wall (384) is formed with a first opening (the opening in partition wall 384 through with the catalyst 385 passes) connecting an outlet of the introduction pipe (371a) to the first expansion chamber (RM1) and a second opening (the opening in partition wall 384 through which communication pipe 387 passes) connecting the first expansion chamber (RM1) to the second expansion chamber (RM2) (Figure 11; paragraphs [0091] - [0095]), and the second opening (the opening in partition wall 384 through which communication pipe 387 passes) overlaps with the catalyst (385) when viewed from a side of the first expansion chamber (RM1) (Figure 11).
Regarding claim 4, Mitsukawa further discloses a lead-out pipe (375) that is configured to discharge the exhaust gas from the second expansion chamber (RM2) to outside, wherein an inlet of the lead-out pipe (375) is located at a downstream side of an installation location of the catalyst (385) in the second expansion chamber (RM2) (Figure 11; paragraph [0093]).
Regarding claim 5, Mitsukawa further discloses wherein an outer wall of the chamber (382) is formed with a bulging portion that is configured to expand the first expansion chamber (RM1) in a direction from the first opening toward the second opening (Figure 11; paragraph [0094]).
Regarding claim 6, Mitsukawa further discloses wherein an outer wall of the chamber (382) is formed with an inclined surface that is configured to guide the exhaust gas entering the first expansion chamber (RM1) from the first opening to the second opening (Figure 11, paragraph [0094]).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (U.S. Patent No. 8,985,271 B1).

    PNG
    media_image4.png
    484
    729
    media_image4.png
    Greyscale

Regarding claim 1, Yoshida discloses an exhaust device (2) that purifies exhaust gas discharged from an engine (20) through an exhaust pipe (7, 73, 40) (Figures 2 and 5; column 3, lines 28 – 40 and 52 – 55; column 7, lines 20 - 34), the exhaust device (2) comprising a chamber (32) that forms an expansion chamber of the exhaust gas at a downstream side of the exhaust pipe (7, 73, 40) (Figure 5; column 5, lines 34 – 38; column 6, lines 56 – 62); a partition wall (351) that partitions the expansion chamber (32) into a first expansion chamber (37) and a second expansion chamber (38) (Figure 5; column 6, lines 56 - 66); an introduction pipe (40) that enters the second expansion chamber (38) from a downstream end of the exhaust pipe (7, 73, 40) (Figure 5; column 3, lines 52 – 55; column 7, lines 20 - 34); and a catalyst (61, 62) interposed at an intermediate portion of the introduction pipe (40) in the second expansion chamber (38) (Figure 5; column 7, lines 36 - 55), wherein the partition wall (351) is formed with a first opening (the opening in partition wall 351 through with the introduction pipe 40 passes) connecting an outlet of the introduction pipe (40) to the first expansion chamber (37) and a second opening (351c) connecting the first expansion chamber (37) to the second expansion chamber (38) (Figures 4 and 5; column 11, lines 28 - 37), and the second opening (351c) overlaps with the catalyst (61, 62) when viewed from a side of the first expansion chamber (37) (Figures 4 and 5).
Regarding claim 4, Yoshida further discloses a lead-out pipe (41) that is configured to discharge the exhaust gas from the second expansion chamber (38) to outside, wherein an inlet of the lead-out pipe (41) is located at a downstream side of an installation location of the catalyst (61, 62) in the second expansion chamber (38) (Figures 4 and 5; column 4, lines 34 – 39; column 7, line 57 – column 8, line 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Yamamoto (U.S. Patent Application Publication No. US 2004/0079074 A1).
Regarding claim 2, Muramatsu further discloses wherein the partition wall (45) partitions the expansion chamber into the first expansion chamber (47) and the second expansion chamber (48) adjacent in a vehicle width direction, and wherein the second opening (the opening in partition wall 45 through which communicating pipe 50 passes) is located forward of the first opening (the opening in partition wall 45 through with the catalyst 40 passes) (Figure 6; column 5, lines 5 – 10).
Muramatsu discloses the claimed invention except for an area of the second opening is larger than an area of the first opening.
Yamamoto is directed to an exhaust aftertreatment system.  Yamamoto specifically discloses a partition wall (12a) that partitions a chamber (3) into a first chamber (13b) and a second chamber (13a), wherein the partition wall (12a) is formed with a first opening (where exhaust pipe 32a pass through partition wall 12a) connecting an outlet of an introduction pipe (32a) to the first chamber (13b) and a second opening (where catalyst 30 passes through partition wall 12a) connecting the first chamber (13b) to the second chamber (13a), and an area of the second opening is larger than an area of the first opening (Figures 2 and 4; paragraphs [0023] – [0026]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Muramatsu such that an area of the second opening is larger than an area of the first opening as taught by Yamamoto, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Yamamoto, it is well known for an area of the second opening is larger than an area of the first opening (Figure 4 of Yamamoto).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muramatsu such that an area of the second opening is larger than an area of the first opening as taught by Yamamoto, as such a modification is merely the changing the size of the second opening such that the second opening has an area larger than that of the first opening, and the results of such a modification would have been predictable, namely allowing the exhaust gas to smoothly flow from the first chamber to the second chamber.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki in view of Yamamoto (U.S. Patent Application Publication No. US 2004/0079074 A1).
Regarding claim 2, Shibuki further discloses wherein the partition wall (65) partitions the expansion chamber into the first expansion chamber (C1) and the second expansion chamber (C2) adjacent in a vehicle width direction, and wherein the second opening (the opening in partition wall 65 through which communicating pipe 68 passes) is located forward of the first opening (the opening in partition wall 65 through with the catalyst 67 passes) (Figure 6; paragraphs [0007] and [0084]).
Shibuki discloses the claimed invention except for an area of the second opening is larger than an area of the first opening.
Yamamoto is directed to an exhaust aftertreatment system.  Yamamoto specifically discloses a partition wall (12a) that partitions a chamber (3) into a first chamber (13b) and a second chamber (13a), wherein the partition wall (12a) is formed with a first opening (where exhaust pipe 32a pass through partition wall 12a) connecting an outlet of an introduction pipe (32a) to the first chamber (13b) and a second opening (where catalyst 30 passes through partition wall 12a) connecting the first chamber (13b) to the second chamber (13a), and an area of the second opening is larger than an area of the first opening (Figures 2 and 4; paragraphs [0023] – [0026]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shibuki such that an area of the second opening is larger than an area of the first opening as taught by Yamamoto, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Yamamoto, it is well known for an area of the second opening is larger than an area of the first opening (Figure 4 of Yamamoto).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibuki such that an area of the second opening is larger than an area of the first opening as taught by Yamamoto, as such a modification is merely the changing the size of the second opening such that the second opening has an area larger than that of the first opening, and the results of such a modification would have been predictable, namely allowing the exhaust gas to smoothly flow from the first chamber to the second chamber.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsukawa in view of Yamamoto (U.S. Patent Application Publication No. US 2004/0079074 A1).
Regarding claim 2, Mitsukawa further discloses wherein the partition wall (384) partitions the expansion chamber into the first expansion chamber (RM1) and the second expansion chamber (RM2) adjacent in a vehicle width direction, and wherein the second opening (the opening in partition wall 384 through which communication pipe 387 passes) is located forward of the first opening (the opening in partition wall 384 through with the catalyst 385 passes) (Figure 11; paragraphs [0091] - [0095]).
Mitsukawa discloses the claimed invention except for an area of the second opening is larger than an area of the first opening.
Yamamoto is directed to an exhaust aftertreatment system.  Yamamoto specifically discloses a partition wall (12a) that partitions a chamber (3) into a first chamber (13b) and a second chamber (13a), wherein the partition wall (12a) is formed with a first opening (where exhaust pipe 32a pass through partition wall 12a) connecting an outlet of an introduction pipe (32a) to the first chamber (13b) and a second opening (where catalyst 30 passes through partition wall 12a) connecting the first chamber (13b) to the second chamber (13a), and an area of the second opening is larger than an area of the first opening (Figures 2 and 4; paragraphs [0023] – [0026]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mitsukawa such that an area of the second opening is larger than an area of the first opening as taught by Yamamoto, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Yamamoto, it is well known for an area of the second opening is larger than an area of the first opening (Figure 4 of Yamamoto).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsukawa such that an area of the second opening is larger than an area of the first opening as taught by Yamamoto, as such a modification is merely the changing the size of the second opening such that the second opening has an area larger than that of the first opening, and the results of such a modification would have been predictable, namely allowing the exhaust gas to smoothly flow from the first chamber to the second chamber.

Conclusion
Accordingly, claims 1 – 6 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746